PER CURIAM.
Defendant KCG, Inc., appeals a final judgment entered on Rosen’s motion and pursuant to Rosen’s acceptance of KCG’s offer of settlement. Contrary to KCG’s argument we find that a valid and enforceable settlement agreement was reached: “[T]he parties have said the same thing as to the essential elements, and the settlement should be enforced.” Robbie v. City of Miami, 469 So.2d 1384, 1386 (Fla. 1985); see Blackkawk Heating & Plumbing Co., Inc. v. Data Lease Fin. Corp., 302 So.2d 404 (Fla. 1974). “(S]ettle-ments are highly favored and will be enforced whenever possible.” Robbie, 469 So.2d at 1385. However, we vacate the judgment, and remand for enforcement of the settlement, which did not provide for entry of a judgment.
On remand, the parties shall exchange the tender and executed release in conformance with the settlement terms.
Judgment vacated; cause remanded.